C/fc~   Case 2:18-cr-00614-JS-GRB Document 39 Filed 12/19/18 Page 1 of 2 PageID #: 173


                                 UNITED STATES PRETRIAL SERVICES AGENCY
                                          Eastern District of New York

                                                   MEMORANDUM

           DATE:
           TO:
                         December 19, 2018

                         Honorable Joanna Seybert
                                                                                                        DEC 19 2018                      *
                         Senior United States District Judge                               1 ,.,
                                                                                           l. -·
                                                                                                   "•r~
                                                                                                   J • '-'
                                                                                                             1~ 1      ~
                                                                                                             ••.._,• ._, \
                                                                                                                             NO OFFIC[=:'
                                                                                                                                       Li.:.

           RE:           Miller, Jeffrey
                         Docket No.: 2:18CR00614-3

                         Request for Modification of Release Conditions

           Reference is made to the above-mentioned defendant, who appeared before United States
           Magistrate Judge Anne Y. Sheilds on November 15, 2018, for an arraignment pursuant to an
           Indictment charging Securities Fraud, in violation of 15 U.S.C. 78j(b). On the same day, the
           the defendant was ordered released on a $1,000,000.00 secured bond, co-signed by his spouse
           with the following conditions:

               •   Report to PTS as directed;
               •   Surrender passport and do not re-apply;
               •   Travel restricted to Eastern and Southern Districts of New York;
               •   No contact with co-defendants unless in the presence of counsel;
               •   Subject to mental health evaluation and treatment as directed by Pretrial Services;
               •   Subject to random home and/or employment visits; and
               •   Do not engage in the trading of stocks.

           We are now writing to advise Your Honor that on December 19, 2018, during an office visit,
           the defendant disclosed marijuana and CBD oil use up until December 14, 2018. The
           defendant has agreed to cease use and does not feel that he requires treatment to do so. We are
           not seeking any sanctions, but are requesting the bond be modified to include testing,
           evaluation, and treatment for substance abuse. AUSA Charles Rose and Defense Counsel John
           Arlia have been made aware of this concern, and do not object to the modification. Should
           Your Honor agree with this request, an Order has been attached for your convenience. If Your
           Honor should have any questions or concerns, this writer can be reached at (631) 712-6403.



          Prepared by:

                                    Mallori Brady
                             U.S. Pretrial Services Officer               Supervising U.S. Pretrial Services Officer




          Attachment
Case 2:18-cr-00614-JS-GRB Document 39 Filed 12/19/18 Page 2 of 2 PageID #: 174
    .   ::-·,
        e


                                               RE:    Miller, Jeffrey
                                         DocketNo.:   2:18CR00614-3




   IT IS THE ORDER OF THE COURT THAT:



                     'ri
                      I
                                The defendant's conditions of release be modified to include drug
                                testing, evaluation, and treatment as deemed appropriate by Pretrial
                                Services.



                      □         No action with regard to the defendant's condition of release is to take
                                place at this time.



                      □         Other:




  SO ORDERED,




            s/ Joanna Seybert

  iaorable Joann: ~e;beJJ
                                0
                                              ---
  Senior U.S. District Judge




  cc:        Charles Rose, Assistant United States Attorney
             John Arlia, Defense Counsel
